Title: To John Adams from James Warren, 31 January 1776
From: Warren, James
To: Adams, John


      
       Watertown Jany. 31. 1776
       My dear Sir
      
      I am Extreamly hurried this morning, and therefore have only time to Express my wishes for your Happiness. I hope by this Time you are not far from Philadelphia. I wrote in great haste to Mr. Adams this morning to whom must refer you for all the Intelligence I could give. I have received and Inclose a Number of Letters for you which I suppose have been once to Philadelphia. I have Another for you from Mr. Adams, which Curiosity, and a Confidence in your Excusing me have Induced me to open. You will please to pardon this freedom under your hand. I Inclose it and also a Copy of a Letter, from your Brother Paine, a very Curious one indeed. A model of Invective and dulness. My next may give you the Answer to it. You will be able without any Aid to satisfie Mr. Adams queries about Sea Coast Men. I am as usual Your sincere Friend.
     